DETAILED ACTION
This office action is in response to applicant’s filing dated October 2, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-8 and 10-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 2, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 5.  Claim 9 was previously canceled.
Applicants elected without traverse Group I, drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of headache in a patient in need thereof, comprising administering to the patient rimegepant, wherein said patient is concurrently undergoing treatment with a clostridial derivative as the elected invention and botulinum toxin as the elected clostridial derivative species in the reply filed on June 30, 2021.  The requirement is still deemed proper.  Claim(s) 10-20 remain withdrawn.
Claims 1-8 are presently under examination as they relate to the elected species:  botulinum toxin.

Priority
The present application is a continuation of U.S. Application No. 17/269,227, which is a national stage entry of PCT/US2020/014239 filed on January 19, 2020, which claims benefit of U.S. Provisional Application Nos. 62/794,665; 62/844,169; 62/893,206; 62/910,284; and 62/959,088 filed on January 20, 2019; May 7, 2019; August 29, 2019; and October 3, 2019; and January 9, 2020.  The effective filing date of the instant application is January 20, 2019. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (WO 2005/009962 A1) in view of Lionetto et al (Expert Opinion on Emerging Drugs, 2012; 17(3):393-406, page 394, left, last bridge paragraph) and Luo et al (WO 2011/046997 A1).
Regarding claims 1, 3-5, and 7, Bell teaches a method of treating or preventing migraine headaches, cluster headaches, and headaches, said method comprising the co-administration, to a person in need of such treatment, of: a therapeutically effective amount of the compound of claim 1 or a pharmaceutically acceptable salt thereof; and a therapeutically effective amount of a second agent: botulinum toxins A or B (claim 24) and compounds of claim 1 are antagonists of CGRP receptors (abstract and claims 1 and 17).  Moreover, Bell teaches the combinations of the disclosed compounds and other active agents may be administered separately and subsequent to the administration of other agents (page 17, lines 15-18).  Bell does not explicitly teach the antagonist of CGRP receptor is administered to a subject suffering from a breakthrough headache in a patient having chronic migraine undergoing underlying treatment with a clostridial derivative who has experienced a breakthrough resulting in headache or that the CGRP is rimegepant.

However, with regard to the limitation “a patient having chronic migraine who is undergoing underlying treatment with a clostridial derivative,” it was known in the art before the effective filing date of the invention that botulinumtoxin type A (BT-A) (also commonly referred to as Botox®, BotoxA, and onabotulinum-toxinA) was approved by the FDA for the preventive treatment of chronic migraine as taught by Lionetto (page 394, left, last bridge paragraph).  Thus, a subject undergoing treatment for migraine with BotoxA is construed as a subject suffering from chronic migraine.
As noted above, Bell teaches the combinations of the disclosed CGRP antagonist compounds and other active agents may be administered separately; and CGRP antagonist compounds may be administered subsequent to the administration of other agents (page 17, lines 15-18).

Moreover, Luo teaches the disclosed compounds are CGRP receptor antagonists (Title) and a method of treating a condition associated with aberrant levels of CGRP comprising the administration of a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof, to a patient (claim 17), where the condition is migraine (claim 18) where the compound is (5S,6S,9R)-5-amino-6-(2,3-difluorophenyl)-6,7,8,9-tetrahydro-5H-cyclohepta[b]pyridin-9-yl 4-(2-oxo-2,3-dihydro-1H-imidazo[4,5-b]pyridin-1-yl)piperidine-1-carboxylate (rimegepant) (claim 20):

    PNG
    media_image1.png
    264
    328
    media_image1.png
    Greyscale

Since Bell teaches a method of treating migraine comprising the co-administration of a CGRP antagonist and botulinum toxin, that the combinations of the disclosed CGRP antagonist compounds and other active agents may be administered separately, and CGRP antagonist compounds may be administered subsequent to the administration of other agents; and since Luo teaches that rimegepant is a CGRP antagonist useful for treating migraine, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any CGRP antagonist) for another (rimegepant) with an expectation of success, since the prior art establishes that both function in similar manner.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to administer rimegepant, an agent known to be useful for treating migraine in a subject experiencing a breakthrough migraine headache in a subject receiving underlying treatment with botulinum toxin since rimegepant is known to be useful for treating migraine.  


Regarding the wherein limitations of instant claims 1, 5, and 8 claims, these limitations are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, the claim expresses the intended result of “reduction in number of headache days in the patient” (instant claims 1 and 5) and “the patient experiencing reduced severity of migraine” (instant claim 8) as a result of the administration of rimegepant in a patient concurrently undergoing treatment with botulinum toxin.
Taken together, all this would result in the practice of the method of claims 1, 3-5, 7, and 8 with a reasonable expectation of success. 



Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (WO 2005/009962 A1) in view of Lionetto et al (Expert Opinion on Emerging Drugs, 2012; 17(3):393-406, page 394, left, last bridge paragraph) and Roberts et al (US 8,759,372 B2).
Regarding claims 1-7, Bell teaches a method of treating or preventing migraine headaches, cluster headaches, and headaches, said method comprising the co-administration, to a person in need of such treatment, of: a therapeutically effective amount of the compound of claim 1 or a pharmaceutically acceptable salt thereof; and a therapeutically effective amount of a second agent: botulinum toxins A or B (claim 24) and compounds of claim 1 are antagonists of CGRP receptors (abstract and claims 1 and 17).  Moreover, Bell teaches the combinations of the disclosed compounds and other active agents may be administered separately and subsequent to the administration of other agents (page 17, lines 15-18).  Bell does not explicitly teach the antagonist of CGRP receptor is administered to a subject suffering from a breakthrough headache in a patient having chronic migraine undergoing underlying treatment with a clostridial derivative who has experienced a breakthrough resulting in headache or that the CGRP is rimegepant in the form of a hemisulfate sesquihydrate salt.
However, with regard to the limitation “a patient having chronic migraine who is undergoing underlying treatment with a clostridial derivative,” it was known in the art before the effective filing date of the invention that botulinumtoxin type A (BT-A) (also commonly referred to as Botox®, BotoxA, and onabotulinum-toxinA) was approved by the FDA for the preventive treatment of chronic migraine as taught by Lionetto (page 394, left, last bridge paragraph).  Thus, a subject undergoing treatment for migraine with BotoxA is construed as a subject suffering from chronic migraine.

As noted above, Bell teaches the combinations of the disclosed CGRP antagonist compounds and other active agents may be administered separately; and CGRP antagonist compounds may be administered subsequent to the administration of other agents (page 17, lines 15-18).
Moreover, Roberts teaches a hemisulfate salt of Compound (I) (rimegepant) (claim 1):

    PNG
    media_image2.png
    457
    467
    media_image2.png
    Greyscale
 
wherein said hemisulfate salt is a sesquihydrate (claim 3).  Moreover, Roberts teaches the hemisulfate salt of Compound (I) is useful as a CGRP receptor antagonist and for treating, preventing, or ameliorating disorders including migraine and other headaches (abstract).  Moreover, Roberts teaches the hemisulfate salt of Compound (I) surprisingly reduces the variability in the bioavailability of Compound (I), provides consistency in bioavailability
among patients, and/or increases the bioavailability of compound (I) to the patient (col 2, lines 49-53); the hemisulfate salt of Compound (I) has the surprising advantage of providing a salt that is physically stable and chemically stable compared to other salts of Compound (I); the hemisulfate salt had the surprising advantage of being provided in a stable crystalline
form, Form H1.5-1; the hemisulfate salt of Compound (I) was reproducibly prepared as a crystalline form, had low hygroscopicity, and did not readily change crystalline form or hydration state in response to changes in relative humidity and/or temperature (col 22, lines 47-56); and the preparation of the hemisulfate salt did not require use of an expensive material (col 22, lines 65-66).
 	Since Bell teaches a method of treating migraine comprising the co-administration of a CGRP antagonist and botulinum toxin, that the combinations of the disclosed CGRP antagonist compounds and other active agents may be administered separately, and CGRP antagonist compounds may be administered subsequent to the administration of other agents, and since Roberts teaches that a hemisulfate salt of Compound (I) (rimegepant) is a CGRP antagonist useful for treating migraine, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any CGRP antagonist) for another (rimegepant in the form of a hemisulfate sesquihydrate salt) with an expectation of success, since the prior art establishes that both function in similar manner.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to administer rimegepant, an agent known to be useful for treating migraine in a subject experiencing a breakthrough migraine headache in a subject receiving underlying treatment with botulinum toxin since a hemisulfate salt of rimegepant is known to be useful for treating migraine.  

Regarding claim 8, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, the claim expresses the intended result of “the patient experiencing reduced severity of migraine” as a result of the administration of rimegepant in a patient concurrently undergoing treatment with botulinum toxin.
Taken together, all this would result in the practice of the method of claims 1-8 with a reasonable expectation of success. 
Response to Arguments
Applicant argues:
The present inventors were the first inventors to discover that administering a small molecule CGRP receptor antagonist to chronic migraine patients results not only in elimination of the breakthrough headache or migraine but also in reduction in the number of headache days in that patient.  Bell in view of Luo or Roberts fails to teach or fairly suggest the dual effect of treating breakthrough migraine and reducing the number of headache days, an aspect of migraine prevention, with a single CGRP receptor antagonist.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instant claims require that subject is experiencing a breakthrough headache, i.e. an acute migraine.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to administer rimegepant, an agent known to be useful for treating migraine in a subject experiencing a breakthrough migraine headache in a subject receiving underlying treatment with botulinum toxin since rimegepant alone is known to be useful for treating migraine and it is known that in the art that a CGRP antagonist can be administered separately and subsequent to the administration of other agents, including botulinum toxin A, for the treatment of migraine.  It is not unexpected that rimegepant administered to a subject receiving Botox® injections every three months as prophylactic migraine treatment was useful in treating the acute migraine experienced between treatments since it is known in the art that rimegepant is useful for treating migraines.  Thus, the skilled artisan would expect that rimegepant when administered to a subject experiencing a migraine would treat the migraine.  Moreover, it was known in the art that CGRP antagonist treatment was useful for treating acute migraines in patients including in subjects taking migraine preventative medications (see Connor et al, Neurology, 2009; 73:970-977, cited in the IDS).  Connor, cited for evidentiary purposes, teaches a randomized, controlled trail of telcagepant for the acute treatment of migraine (title); telcagepant is an oral CGRP receptor antagonist (page 971, left, 1st full paragraph); patients taking preventative medications were allowed to enter the study (page 271, left, 2nd paragraph); patients were instructed to administer medication when they experienced a migraine attack (page 971, left, last paragraph); and functional outcomes clearly showed decreased impairment and improved quality of life scores with telcagepant over placebo (page 975, left, 1st paragraph).  Thus, it was known in the art that CGRP antagonist treatment was useful for treating acute migraines in patients including in subjects taking migraine preventative medications.  Thus, it is not unexpected that administration of rimegepant treats the acute migraine in a subject receiving prophylactic Botox treatment experiencing an acute migraine.  Moreover, as set forth above, Bell teaches a method of preventing migraine headaches comprising the co-administration, to a person in need of such treatment, of: a therapeutically effective amount of a CGRP antagonist compound or a pharmaceutically acceptable salt thereof; and a therapeutically effective amount of a second agent: botulinum toxins A.  Thus,  it is not unexpected that rimegepant, a CGRP antagonist, is useful for preventing migraines in a subject receiving Botox A preventive migraine treatment.  
Although the reference does not specifically identify that administration of rimegepant reduces the number of headache days, the method steps are the same.  A chemical composition and its properties are inseparable.  Thus, in practicing the method suggested by the art, (i.e. administering rimegepant to treat chronic migraine in a subject receiving Botox A treatment), rimegepant would possess the characteristic of reducing the number of headache days.   Apparently, Applicant has discovered a new property or advantage (“reducing the number of headache days”) of the method made obvious by the prior art ("rimegepant to treat chronic migraine in a subject receiving Botox A treatment").
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).



Applicant argues:
The Examiner appears to miss the point that the claimed reduction in the number of headache days in the patient is due to administration of rimegepant, not clostridial derivative, a causation issue. While it is expected that treating a chronic migraine patient with Botox® results in preventative treatment (albeit with intermittent success), it is unexpected that administering rimegepant to treat breakthrough migraine in a patient also results in reduction in headache days in that patient.  At the time the present application was effectively filed, there was no clinical evidence that administration of a small molecule CGRP receptor antagonist to a patient results in migraine prevention. It was indeed the Applicant who first successfully conducted a Phase 2/3, randomized, double-blind, placebo-controlled study to evaluate the efficacy and safety of a small molecule CGRP receptor antagonist in migraine prevention. Accordingly, as of the priority date of the present application, a person of skill in the art could not have reasonably expected that treatment with a small molecule CGRP receptor antagonist, such as rimegepant, would reduce the number of headache days in that patient.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instant claims require that subject is experiencing a breakthrough headache, i.e. an acute migraine.   Moreover, as set forth above, the phrases “reduction in number of headache days in the patient” (instant claims 1 and 5) and “the patient experiencing reduced severity of migraine” (instant claim 8) have been considered to simply express the intended result of the process step positively recited, which is not given patentable weight (See MPEP 2111.04).  Moreover, as set forth above, Bell teaches a method of preventing migraine headaches comprising the co-administration, to a person in need of such treatment, of: a therapeutically effective amount of a CGRP antagonist compound or a pharmaceutically acceptable salt thereof; and a therapeutically effective amount of a second agent: botulinum toxins A.  Thus,  it is not unexpected that rimegepant, a CGRP antagonist, is useful for preventing migraines in a subject receiving Botox A preventive migraine treatment.  With regard to the argument that there was there was no clinical evidence that administration of a CGRP receptor antagonist to a patient results in migraine prevention, it appears that the Applicant is arguing that the cited prior art is not enabled.  MPEP 2121 states:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.  In the instant case, Applicant has not provided sufficient evidence that the teachings of Bell and Roberts are not enabled for the treatment and prevention of migraines.  Moreover, the instant claims require that the subject is receiving underlying treatment with a clostridial derivative, including botulinum toxin.  As set forth above, botulinum toxin is FDA approved for the prevention of migraines.  As set forth above, 
it was known in the art that CGRP antagonist treatment was useful for treating acute migraines in patients including in subjects taking migraine preventative medications.  Thus, it is not unexpected that administration of rimegepant treats the acute migraine in a subject receiving prophylactic Botox treatment experiencing an acute migraine.  Moreover, as set forth above, Bell teaches a method of preventing migraine headaches comprising the co-administration, to a person in need of such treatment, of: a therapeutically effective amount of a CGRP antagonist compound or a pharmaceutically acceptable salt thereof; and a therapeutically effective amount of a second agent: botulinum toxins A.  Thus,  it is not unexpected that rimegepant, a CGRP antagonist, is useful for preventing migraines in a subject receiving Botox A preventive migraine treatment. 
Although the reference does not specifically identify that administration of rimegepant reduces the number of headache days or reduces the severity of the migraine after treatment with rimegepant, the method steps are the same.  A chemical composition and its properties are inseparable.  Thus, in practicing the method suggested by the art, (i.e. administering rimegepant to treat migraine in a subject receiving Botox A preventative treatment), rimegepant would possess the characteristic of reducing the number of headache days and reducing severity of migraine.   Apparently, Applicant has discovered a new property or advantage (“reducing the number of headache days” or “reducing severity of migraine”) of the method made obvious by the prior art (“administering rimegepant to treat migraine in a subject receiving Botox A preventative treatment”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).



Applicant argues:
Finding of obviousness requires both suggestion to modify the references and a reasonable expectation of doing so.   Bell teaches a method of treating or preventing migraine by administering a CGRP receptor antagonist having a specific chemical structure either alone or in a combination with a second therapeutically active agent, which may be botulinum toxins A or B, among many others.  However, botulinum toxins A or B are macromolecule biologics that inhibit CGRP, not small molecules antagonists. Bell provides no evidence that administration of a small molecule CGRP receptor antagonist to a patient having chronic migraine would result in any preventative effect.  The supplemental references do not remedy the deficiency of Bell. In the paragraph cited by the Examiner, Lionetto merely asserts a medical need for treatment of chronic migraines. Luo and Roberts disclose rimegepant and rimegepant hemisulfate salt, respectively, as novel CGRP receptor antagonists. However, Luo is silent on migraine prevention. While Roberts briefly mentions that rimegepant hemisulfate may be useful to prevent migraine and other headaches (Roberts, Abstract), the reference does not appear to provide any experimental support to back up that suggestion.  While the disclosure of Bell modified by Lionetto and Luo or Roberts may provide a somewhat tenuous suggestion to prevent migraine by administering a small molecule CGRP receptor antagonist either alone or in combination with a botulinum toxin, at the time the present application was filed, there was no reasonable expectation of success in doing so. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  As set forth above, the instant claims require that the subject is receiving underlying treatment with a clostridial derivative, including botulinum toxin and that the subject is experiencing a breakthrough headache.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to administer rimegepant, an agent known to be useful for treating migraine in a subject experiencing a breakthrough migraine headache in a subject receiving underlying treatment with botulinum toxin since rimegepant alone is known to be useful for treating migraine and it is known that in the art that a CGRP antagonist can be administered separately and subsequent to the administration of other agents, including botulinum toxin A, for the treatment of migraine.  As set forth above, botulinum toxin is FDA approved as preventive treatment of chronic migraines.  As set forth above, it was known in the art that CGRP antagonist treatment was useful for treating acute migraines in patients including in subjects taking migraine preventative medications.  Thus, it is not unexpected that administration of rimegepant treats the acute migraine in a subject receiving prophylactic Botox treatment experiencing an acute migraine.  Moreover, as set forth above, Bell teaches a method of preventing migraine headaches comprising the co-administration, to a person in need of such treatment, of: a therapeutically effective amount of a CGRP antagonist compound or a pharmaceutically acceptable salt thereof; and a therapeutically effective amount of a second agent: botulinum toxins A.  Thus,  it is not unexpected that rimegepant, a CGRP antagonist, is useful for preventing migraines in a subject receiving Botox A preventive migraine treatment. 

Conclusion
Claims 1-8 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628